IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                      AUGUST SESSION, 1997                 FILED
                                                       March 5, 1998
STATE OF TENNESSEE,        )   C.C.A. NO. 02C01-9607-CC-00235
                           )                         Cecil Crowson, Jr.
      Appellee,            )                               Appellate C ourt Clerk
                           )
                           )   DYER COUNTY
VS.                        )
                           )   HON. J. STEVEN STAFFORD
VICTOR COLEMAN,            )   JUDGE
                           )
      Appe llant.          )   (Direct Ap peal)




FOR THE APPELLANT:             FOR THE APPELLEE:

G. ST EPH EN D AVIS            JOHN KNOX WALKUP
District Public Defender       Attorney General and Reporter
208 N. Mill Avenue
Dyersburg, TN 38025-0742       GEORGIA BLYTHE FELNER
                               Assistant Attorney General
                               450 James Robertson Parkway
                               Nashville, TN 37243

                               PHILLIP BIVENS
                               District Attorney General

                               JAMES E. LANIER
                               Assistant District Attorney General
                               P. O. Box E
                               Dyersburg, TN 38025



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                   OPINION

      Appellant Victor Coleman was convicted on November 3 , 1995 by a jury

in the Dye r Coun ty Crimina l Court of s ale of coc aine in an amou nt less than .5

grams. As a Range I standard offen der, Appellant w as sentenc ed to four years

incarceration with the Tennessee Department of Correction and fined $2,000.00.

In this direct appeal, Appellant presents two issues for our con sideration . First,

Appellant challenges the sufficiency of the evidence to sustain his conviction,

contending that the jury should no t have ac credite d the te stimo ny of pa id

undercover agents and a police officer who made the drug purchase from

Appellant. Second, App ellant claim s that the tria l court erred by refusing to

impose alternative sentencing, i.e., community corrections.

      After a revie w of the record , we affirm the jud gme nt of the trial court

pursuant to Court of Criminal Appeals Rule 20.

      On May 25, 1995, Johnny Ray, a confide ntial informant with the D yersburg

Police Department, purchased two rocks of cocaine from Appellant for $40.00.

Officer Ernie R oberts sat in his vehicle an d listened to the drug transaction via a

radio transmitter. Another informant, Michael Fowler, heard and saw the drug

transaction from about ten feet aw ay.

      Respecting Appellant's challenge to the sufficiency of the convicting

evidence, we note that a verdict of guilty by the jury, approved by the trial judge,

accred its the testimony of the State's witnesses and resolves all conflicts in the

testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn.

1994); State v. Harris , 839 S.W.2d 54, 75 (Tenn. 1992).          It was the jury's

prerogative to accred it the testimony of the informants and of Officer Roberts,

and it obviously did so.


                                         -2-
      Wh ere the trial cou rt, as he re, pro perly considered all relevant sentencing

considerations, this Court reviews sentencing issues de novo with a presumption

of correctness. Tenn. Code Ann. § 40-35-401(d). Appellant was convicted of

sale of cocaine in an amount less than .5 grams, a Class C felony. Tenn. Code

Ann. § 39-17-417 (c)(2). As a Ran ge I standard offender convicted of a Class C

felony, Appella nt's statuto ry senten cing rang e was th ree to six years. Tenn.

Code Ann. § 40-3 5-112(a)(3). T he trial court sentenc ed Appe llant to four years

incarceration with the Tennessee Department of Correction.

      Although convicted of a Class C felony, Appellant has committed a serious

offense, possesses a criminal history which evinces a "clear disregard for the

laws and morals of society," and has manifested his failure to be rehabilitated.

Tenn. Code Ann. § 4 0-35-10 2(5). Th erefore, A ppellant is n ot entitled to the

presumption in favor of alternative sentencing. Tenn. Code A nn. § 40-35-1 02(6).

Appellant has a record of extensive criminal activity, including convictions for

reckless endangerment, evading arrest, theft of property over $10,000.00, and

receiving stolen property.       Additionally, [m]easures less restrictive than

confinement have fr eque ntly [and] recently be en app lied unsu ccessfu lly" to

Appe llant. Tenn. Code Ann. § 40-35 -103( 1)(C). Finally, it appears that Appellant

was on probatio n at the tim e he co mm itted the insta nt offense . We conclude that

the trial court properly refused to place Appellant into a community corrections

program.

      According ly, we affirm the trial cour t's judgm ent purs uant to Cou rt of

Criminal Appeals Rule 20.




                                  ____________________________________
                                  JERRY L. SMITH, JUDGE

                                         -3-
CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                              -4-